ROSS, J.
The court below found, and there was evidence sufficient to sustain the finding, that the defendant entered into possession of the demanded premises under a written lease from the plaintiff and one Thomas, and that prior to the commencement of this action, which is ejectment, the term of the lease expired. There is nothing in the case to take it out of the general rule that a tenant cannot dispute his landlord’s title. The estoppel, as said in Tewksbury v. Magraff, 33 Cal. 244, “continues, not to the end of the term merely, but to the end of the tenant’s occupation; or, where there has, been a repudiation of the tenancy, and a subsequent adverse holding by the tenant, until the statute of limitations has run in his favor. He cannot set up an adverse title which *481he may have acquired. Before he can avail himself of such a title he must surrender the possession.”
It is not necessary to determine other questions discussed by counsel.
Judgment and orders affirmed.
We concur: McKee, J. ; McKinstry, J.